101 S.E.2d 330 (1958)
247 N.C. 480
D. C. McCOTTER, Sr., J. Muse McCotter and D. C. McCotter, Jr., Trading as D. C. McCotter & Son,
v.
Hugh H. BARNES and H. Foley Barnes.
No. 91.
Supreme Court of North Carolina.
January 10, 1958.
*333 Barden, Stith & McCotter, New Bern, for plaintiffs, appellants.
Robert G. Bowers, Bayboro, and Sam J. Morris, Raleigh, for defendants, appellees.
JOHNSON, Justice.
The only question for decision is this: Did the deed made by A. P. Barnes and wife to the Carolina Land and Improvement Company convey fee-simple title or only an easement in the strip of land in controversy?
If the deed conveyed only an easement, the estate of the railroad company ceased and terminated when its tracks were removed and the railroad was abandoned, and the defendants, having succeeded to the rights of A. P. Barnes, would be entitled to an affirmance of the judgment below. On the other hand, if the deed conveyed the strip of land in fee simple, title has passed to the plaintiffs by mesne conveyances from the grantee of Barnes, and the judgment below should be reversed.
Manifestly the deed is a railroad-purpose deed. At the time of its execution the general powers of railroad corporations were prescribed by Chapter 138, Public Laws of 1871-1872. The pertinent parts of this Act, then codified as Sections 1957(2) and *334 (3) of the Code of 1883, now codified as G.S. § 60-37, provided that "Every railroad corporation shall have power: * * (3) To Take Property by Grant.To Take and hold such voluntary grants of real estate and other property as shall be made to it to aid in the construction, maintenance and accommodation of its railroad; but the real estate received by voluntary grant shall be held and used for the purposes of such grant only. 4. To Purchase and Hold Property.To purchase and hold and use all such real estate and other property as may be necessary for the construction and maintenance of its railroad and the stations and other accommodations necessary to accomplish the object of its incorporation."
The instant deed is a regular form deed of bargain and sale. It recites a valuable consideration. Upon the facts agreed and on this record, the deed is presumptively a deed of purchase within the meaning of the section of the Act of 1871-1872 now codified as G.S. § 60-37(4). This being so, the deed must be interpreted as an ordinary deed. When this is done, it is manifest that the deed conveys title in fee simple:
The granting clause in the Barnes deed conveys an unqualified fee-simple estate: "That the said parties of the first part for and in consideration of the sum of Two (2.00) Dollars, to them in hand this day paid by said party of the second part, the receipt of which is hereby forever admitted, released and remised, have given, granted, bargained and sold and by these presents do hereby give, grant, bargain and sell unto the party of the second part, its successors and assigns, a tract or parcel of land 100 feet in width to be cut out of the following described tract of land situated lying and being in the county and State aforesaid and in No. 3 township adjoining the lands of C. A. Flowers, S. H. Muse and others. * * *"
The habendum clause places no limitation on the estate in fee conveyed by the granting clause: "To Have And To Hold, the aforesaid tract or parcel of land as above described together with all the rights, ways, privileges and easements thereunto belonging or in anywise appertaining unto it the said party of the second part its successors and assigns."
The covenants of seizin and warranty harmonize with the fee previously granted: "And the said parties of the first part on behalf of themselves their heirs and assigns hereby covenant to and with the said party of the second part on behalf of itself, its successors and assigns as follows, to wit: 1st. That they are seized of the said property above conveyed in fee. * * * 3rd. That they will forever warrant and defend the title to the said land against the lawful claims of any and all persons Claiming by Through or Under Them."
Since all the operative clauses of the deed refer to a fee-simple estate, without restriction or limitation, it necessarily follows that no ambiguity or contradiction is disclosed by these clauses. Hence, as to these clauses there is no need for application of the ordinary rules of construction. Jackson v. Powell, 225 N.C. 599, 35 S.E.2d 892.
Moreover, the plaintiffs' contention that the Barnes deed conveyed a fee is supported by Ch. 148, Public Laws of 1879, now codified as G.S. § 39-1, which provides that a conveyance shall be construed to be a conveyance in fee unless "such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part thereof, that the grantor meant to convey an estate of less dignity."
We have given consideration to the defendants' contention that the use of the term "right of way" in the description limits the conveyance to an easement. The contention is untenable. The term "right of way" has a two-fold meaning: it may be used to designate an easement, and, apart from that, it may be used as descriptive of the use or purpose to which a strip of land is put. It is a matter of common knowledge that the strip of land over which *335 railroad tracks run is often referred to as the "right of way," with the term being employed as merely descriptive of the purpose for which the property is used, without reference to the quality of the estate or interest the railroad company may have in the strip of land. 77 C.J.S. 394. Here, we think the term "right of way" was used as merely descriptive of the purpose to which the land was to be put, and was not intended to cut down to an easement the fee conveyed in the granting clause. Annotation: 132 A.L.R. 142, 150. But in any event, under application of the rule of construction that the granting clause will prevail in case of repugnancy, the term "right of way" as here used in the description must yield to the granting clause in fee, and especially so in view of the fact that the granting clause harmonizes with the habendum and with the covenants of seizin and warranty. Artis v. Artis, 228 N.C. 754, 47 S.E.2d 228; Jeffries v. Parker, 236 N.C. 756, 73 S.E.2d 783; Griffin v. Springer, 244 N.C. 95, 92 S.E.2d 682; Edwards v. Butler, 244 N.C. 205, 92 S.E.2d 922.
In Artis v. Artis, supra, 228 N.C. at page 761, 47 S.E.2d at page 232, it is stated: "Hence it may be stated as a rule of law that where the entire estate in fee simple, in unmistakable terms, is given the grantee in a deed, both in the granting clause and habendum, the warranty being in harmony therewith, other clauses in the deed, repugnant to the estate and interest conveyed, will be rejected."
Here the fact that the description was inserted in a form deed is without controlling significance. Jeffries v. Parker, supra.
The clause in the description purporting to limit the property to "railroad use" is also without significance. Conceding that this clause may have had operative force as a restrictive covenant, at most it was a covenant personal to the grantors, which is no longer enforceable, now that (1) the grantors are dead, (2) the railroad has been abandoned, and (3) title to the right of way property has passed from the original owners. It is elemental that a personal covenant does not run with the land. Maples v. Horton, 239 N.C. 394, 80 S.E.2d 38; Craven County v. First Citizens' Bank & Trust Co., 237 N.C. 502, 517, 75 S.E.2d 620, 631; Phillips v. Wearn, 226 N.C. 290, 37 S.E.2d 895. See also Annotation: 132 A.L.R. 142, 163. Besides, a restrictive covenant ordinarily loses its operative force when its purposes and objects no longer exist. Cessante causa, cessat effectus.
It follows from what we have said that the Barnes deed conveyed title in fee simple to the grantee.
We have not overlooked the decision in Shepard v. Suffolk & C. R. Co., 140 N.C. 391, 53 S.E. 137, wherein it is stated in the third headnote that, "The deed to the right of way gives a railroad no more rights than it would have acquired by condemnation." This headnote is based upon the following statement appearing in the opinion, 140 N.C. at page 393, 53 S.E. at page 138: "The deed to the right of way gives the defendant no more rights than he would have acquired by condemnation. Hodges v. Western Union Tel. Co., 133 N.C. 225, 233, 45 S.E. 572." Upon a casual reading of the foregoing headnote and opinion in the Shepard case, it is understandable how the decision has been misinterpreted to stand for the general proposition that land purchased by a railroad company for a right of way passes only an easement, no matter how the deed may be worded. However, a study of the decision, in connection with the record in the case, discloses that the decision stands for no such proposition. In fact, the foregoing excerpt may be treated as obiter dictum. The record in the case presented no question for deed construction. The only question for decision was one of statutory construction. The plaintiff Shepard owned a two-acre lot in the town of Edenton which he used as a pasture. The defendant railroad company, under deed from the plaintiff, built its road across the lot. In doing so, it tore down his fence and failed to erect cattle guards. The plaintiff sued for damages, relying on a *336 statute which required a railroad company in constructing its road over enclosed land to erect and maintain cattle guards at the points of entrance to and exit from the enclosure. The defendant, answering, alleged (1) that in crossing the land it was acting under "a deed executed to it by the plaintiff" and that it "committed no act which it had not the right to commit under the deed"; and (2) that the statute did not apply to the plaintiff's lot for the reason it was located in the town of Edenton where by the charter and laws of the town stock were not permitted to run at large. There was a verdict and judgment in favor of the plaintiff in the amount of $15 for damage to the fence and $26 damages for failure to put up cattle guards. The defendant appealed from the judgment only in respect to the $26 award of damages for failure to put up guards. The record on appeal discloses and the appellant's brief states that the only question presented for decision is whether the cattle guard statute (Sec. 1975 of the Code of 1883) applied to an enclosed town lot. The Court resolved the question in favor of the plaintiff and upheld his recovery of $26. The record discloses that the defendant offered no evidence, and the deed is not included in the record. In fact, the only reference to the deed found in the case on appeal is this statement (R. p. 8); "The plaintiff had conveyed to the defendant, by deed in due form, a right of way over the said lot before the road was constructed." From the statement that the deed conveyed "a right of way over the lot," (Italics added) the natural inference is that the term "right of way" was used in the sense of an easementan easement over the lot. It thus appears that the defendant claimed nothing more than an easement over the lot. This being so, it would seem that the Court was assuming that the deed on its face granted only an easement when it stated by way of obiter, "The deed to the right of way gives the defendant no more rights than he (it) would have acquired by condemnation." This interpretation of the foregoing excerpt from the Shepard decision is fortified by the fact that Hodges v. Western Union Tel. Co., 133 N.C. 225, 45 S.E. 572, is cited as authority. An examination of the Hodges case discloses that the deed there involved granted only a "right of way and easement."
We conclude therefore that the decision in Shepard v. Suffolk & C. R. Co., supra, is factually distinguishable from the instant case and is not authority for the proposition that the conveyance here involved should be cut down to an easement.
The judgment below is
Reversed.